705 N.W.2d 687 (2005)
474 Mich. 917-18
People
v.
Minier.
No. 128854.
Supreme Court of Michigan.
November 18, 2005.
Application for Leave to Appeal.
SC: 128854, COA: 260473.
On order of the Court, the application for leave to appeal the April 19, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Leelanau Circuit Court for resentencing. The circuit court erred in assessing defendant 5 points on Offense Variable 3 (physical injury to victim) because no "[b]odily injury not requiring medical treatment occurred to a victim" as a result of the CSC-I offense for which the defendant was sentenced. MCL 777.33(l)(e). The facts cited by the trial court in support of its score related to a prior offense. On remand, the court shall sentence defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects leave to appeal is DENIED.